UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended October 31, 2013 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-54298 eMONEco, Inc. f/k/a Mascot Ventures, Inc. (Exact name of registrant as specified in its charter) Nevada 80-0818756 (State of incorporation) (I.R.S. Employer Identification No.) 4745 W. 136th Street Leawood, KS (Address of principal executive offices) (Zip Code) 913-871-4336 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if theregistrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes[]No [ x] 1 Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K(§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer," “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ x ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes [ ] No [ x] As of February 12 2014, the registrant had 262,513,329 shares of common stock issued and outstanding. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $2,790,009. 2 TABLE OF CONTENTS PART 1 ITEM 1 Description of Business 4 ITEM 1A Risk Factors 6 1TEM 1B Unresolved Staff Comments 6 ITEM 2 Properties 6 ITEM 3 Legal Proceedings 6 ITEM 4 Mine Safety Disclosures. 6 PART II ITEM 5 Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 6 ITEM 6 Selected Financial Data 7 ITEM 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 7 ITEM 7A Quantitative and Qualitative Disclosures about Market Risk 9 ITEM 8 Financial Statements and Supplementary Data 10 ITEM 9 Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 20 ITEM 9A Controls and Procedures 20 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 21 ITEM 11 Executive Compensation 23 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 ITEM 13 Certain Relationships and Related Transactions and Director Independence 24 ITEM 14 Principal Accountant Fees and Services 25 PART IV ITEM 15 Exhibit, Financial Statement Schedules. 26 3 PART I Item 1. Description of Business FORWARD-LOOKING STATEMENTS This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. These statements often can be identified by the use of terms such as "may," "will," "expect," "believe," "anticipate," "estimate," "approximate" or "continue," or the negative thereof. We intend that such forward-looking statements be subject to the safe harbors for such statements. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management's best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. General eMONEco, Inc. (hereinunder “we,” “the Company” or “the Registrant”) was incorporated in the State of Nevada on September 25, 2007 as Mascot Ventures, Inc. to engage in the acquisition, exploration and development of natural resource properties. The Company is in the exploration stage with no revenues and limited operating history. On December 23, 2013, the Company changed its name to eMONEco, Inc. to better reflect the business of mobile payments, remittance, banking and commerce derived from the licensing of certain rights and technology granted by JBD Consulting, LLC signed on April 15, 2013 (the “MONE Licensing Agreement”). On December 16, 2013, the Registrant filed a Certificate of Amendment to its Articles of Incorporation (“Certificate”) with the Secretary of State of the State of Nevada to increase the number of shares of authorized capital of the Company from 75,000,000 shares of common stock, $0.001 par value per share, to 500,000,000 shares of common stock, $0.001 par value per share. The amendment was approved by the officers and directors of the Registrant in accordance with the laws of the state of Nevada. On November 25, 2013, the Board of Directors approved a dividend equal to 13 shares for each 1 share held at that time. The effect of the dividend was a forward split of 13:1, which was deemed effective on December 23, 2013 along with the name change which had been approved by the shareholder on April 17, 2013 as duly noted in the Form 14C filed by the Registrant on August 9, 2013. The name change and the forward split were 2 of several conditions for closing the MONE Licensing Agreement. As the dividend originally proposed was 2:1, upon further analysis by the Board of Directors, the dividend was adjusted to 13:1 to better reflect the capital strategy as several months had passed since the original execution of the MONE Licensing Agreement. The Board’s decision in no way undermined the purpose and intent of the contract and the change in dividend was approved by the principals of JBD Consulting, LLC. 4 We are a development-stage company. To date we have not generated any revenue. Since the signing of the MONE Licensing Agreement and the appointment of Donald E. Latson to the Board of Directors on April 16, 2013, the Company has been engaged in operation related to the research and development of the mobile payments, remittance, banking, and commerce software, developing marketing strategies and recruiting telecom providers, banks, and other third party partners for the development of the business based on the MONE Licensing Agreement. Product Mobile Monē or MobileMone.com is a comprehensive prepaid financial services product suite available in the market today, combining all five (5) of the most requested financial services in a single product: - Banked Solutions and Enhancements - Under-banked and Unbanked Services - Person-to-Person Services - Account-to-Account Transfer Services - Merchant Network Services - Remittance Services Mobile Monē innovatively integrates technology and traditional banking and financial services, Mobile Monē is a mobile commerce (m-commerce) business allowing payments and money transfers to be made through mobile phones, any mobile phone and not just smart phones. The mobile payments (m-payments) and mobile banking (m-banking) movements are the fastest growing movements in the financial services industry. These movements open up more traditional banking and payments opportunities to current and new markets, and also introduce new highly profitable business opportunities to those who deliver these services. Mobile Monē is an innovative alternative to traditional paper payment methods such as checks and money orders. Mobile Monē has created the world's first purely "mobile only" bank account (Mobile Monē wallet) in order to solve a growing financial service problem – a cost-effective method of delivering immediate electronic payment exchanges. Mobile Monē is focused on user friendly, seamless mobile banking transactions. Users simply: 1) use their pre-paid card; 2) call via phone, or 3) send a message from their mobile phones to the Mobile Monē server. The server validates the transaction and transfers the funds or responds to the user's request for account information. Mobile Monē is a payment intermediary service that facilitates worldwide e-commerce and m-commerce. Mobile Monē also performs payment processing for online vendors, and commercial users, for which it charges a fee; thus, delivering the desired benefits of contactless payment without the need to impose costly Point-of-Sale (POS) infrastructure changes. Mobile Monē sometimes also charges a transaction fee for receiving money. The market opportunity for our technology and service is tremendous and subject to a high growth trend. The mobile payments market was projected to exceed more than $600 Billion globally in 2013. With over 200 million mobile devices in use today, in the United States alone, we are afforded an opportunity to make Mobile Monē services a “must have” service specifically designed for the segment of the market that has a well- documented need. Network-branded prepaid cards are targeted primarily to the roughly nine (9) million so-called unbanked households in the United States, those, according to a 2009 Federal Reserve survey, without any checking or savings account. Another 21 million households are under-banked, meaning they do not have access to more advanced financial services tools (i.e. internet, voice, or mobile banking) from their banks or credit unions. Taken together, that accounts for some 60 million adults, or one-quarter of the households in the United States. 5 Of those households, only 28% have used a prepaid card, meaning there's plenty of untapped opportunity. Most credit-card experts expect prepaid-card use to explode beyond the 20%-plus annual growth of the past five years as banks pile on charges for debit cards and checking accounts and impose hefty minimum balances on checking accounts to waive fees. Ninety-five percent (95%) of the targeted households in the United States own at least one mobile phone, contributing to the 270 million mobile phone users in the United States and an estimated 3 billion mobile phone users globally. As such, Mobile Monē is in a uniquely positioned to satisfy the needs of the targeted market in a highly innovative and profitable manner. Mobile mone ­helps you embrace increasing demand for Person-to-Person payments and grow your customer base and revenue outside traditional methods. Mobile mone — the only multi-channel, P2P payments solution developed for financial institutions — lets your customers securely send money to anyone, anytime, anyplace, anywhere. Imagine the strength of your brand coupled with the power of a pioneering FDIC individually insured mobile bank account. Item 1A. Risk Factors Not applicable to smaller reporting companies. Item 1B.Unresolved Staff Comments. None. Item 2. Properties. The Company currently utilizes the services of a virtual office provider DaVinci, Inc. for which the Company pays $149 per month. Item 3. Legal Proceedings We are not currently involved in any pending or threatened material litigation or other material legal proceedings, nor have we been made aware of any pending or threatened regulatory audits. Item 4. Mine Safety Disclosures. Not applicable. Part II Item 5. Market for Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market Information Our common shares are quoted on the OTC Bulletin Board under the symbol “EMON”.OTC Bulletin Board securities are not listed or traded on the floor of an organized national or regional stock exchange. Instead, OTC Bulletin Board securities transactions are conducted through a telephone and computer network connecting dealers in stocks. OTC Bulletin Board issuers are traditionally smaller companies that do not meet the financial and other listing requirements of a regional or national stock exchange. There has been minimal trading during the last three fiscal years. 6 Number of Holders As of October 31, 2013, the 154,180,000 issued and outstanding shares of common stock were held by a total of14 shareholders of record. As of the date of this filing, the 262,513,329 shares were held by a total of 12 shareholders. Dividends We have not declared or paid dividends on our common stock nor do we anticipate paying dividends in the foreseeable future.Declaration or payment of dividends, if any, in the future, will be at the discretion of our board of directors and will depend on our then current financial condition, results of operations, capital requirements and other factors deemed relevant by the board of directors. There are no contractual restrictions on our ability to declare or pay dividends. Securities authorized for issuance under equity compensation plans We have no compensation plans (including individual compensation arrangements) under which our equity securities are authorized for issuance. Recent Sales of Unregistered Securities None. Use of Proceeds of Registered Securities. There were no sales or proceeds during the calendar year ended October 31, 2013, for the sale of registered securities. Purchases of Equity Securities. None. Item 6. Selected Financial Data Not applicable to smaller reporting companies Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations. Certain statements contained in this Annual Report, including statements regarding the anticipated development and expansion of our business, our intent, belief or current expectations, primarily with respect to our future operating performance and other statements contained herein regarding matters that are not historical facts, are "forward-looking" statements. Future filings with the SEC, future press releases and future oral or written statements made by us or with our approval, which are not statements of historical fact, may contain forward-looking statements, because such statements include risks and uncertainties, and actual results may differ materially from those expressed or implied by such forward-looking statements. All forward-looking statements speak only as of the date on which they are made and reflect our plans, estimates and beliefs. Our actual results could differ materially from those anticipated in these forward-looking statements. We undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made. The following discussion and analysis should be read in conjunction with the audited financial statements and notes thereto included elsewhere in this Annual Report. The following discussion should be read in conjunction with our financial statements, including the notes thereto, appearing elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements.Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. 7 PLAN OF OPERATION As of April 15, 2013, when the Company entered into a Reorganization and Exclusive Sponsorship Licensing Agreement with JBD Consulting LLC and Mobile Mone, Inc. (the “Licensing Agreement”), as detailed in the Form 8-K filed on April 17, 2013, we have abandoned previous plans to exploration of our mineral rights claims. Pursuant to the Licensing Agreement, we intend to begin operations as an exclusive provider of mobile payments, remittance, banking, and commerce services under the license of JBD Consulting LLC. The Mobile Mone product allows participants to utilize mobile telephone technology to transfer and exchange money via any Internet connected device, standard phone line, email, or SMS text messaging system. Our revenues will be derived on a commission basis duly scheduled in the Licensing Agreement. The conditions precedent to the closing of the Licensing Agreement have not been met and thus the Licensing Agreement is not yet effective. However, management has continued operations in developing the software and marketing to venders and service providers. Over the next twelve months we intend to build our operations and staff to implement our long term goals. As we have failed to secure financing to implement our full operations, little has changed since our last quarterly report beyond expenses and product development. We are currently engaging key personnel in compliance, marketing and software development. Over the 40-45 days following closing of the Licensing Agreement, we plan on staffing our sales team with National, Regional, and Local sales representatives as well as support staff and territorially based strategic partners. We expect to close the Licensing Agreement before the end of the 1st quarter of 2014. We expect to begin utilizing our sales staff immediately and see real sales revenues within 13-14 weeks and begin hitting long term projection goals by the 24th week of operation. During this time we will begin to scale our marketing material, training programs and resource centers for staff and potential clients alike RESULTS OF OPERATIONS The twelve months ended October 31, 2013 and 2012, and the period from September 25, 2007 (Inception) to October 31, 2013 We recorded no revenues for the twelve months ended October 31, 2013 and 2012. From the period of September 25, 2007 (inception) to October 31, 2013, we recorded no revenues. For the twelve months ending October 31, 2013, impairment loss was $6,500 and general and administrative expenses were $223,415. For the twelve months ending October 31, 2012, general and administrative expenses were $46,049. Operating expenses, consisting solely of general and administrative expenses in the year ended October 31, 2013, consisted primarily of management fees, rent, filing fees, share transfer fees, accounting fees, consulting fees and service providers for marketing and software development. From the period of September 25, 2007 (inception) to October 31, 2013, we incurred operating expenses of $423,288. We have incurred recurring losses to date. Our financial statements have been prepared assuming that we will continue as a going concern and, accordingly,do not include adjustments relating to the recoverability and realization of assets and classification of liabilities that might be necessary should we be unable to continue in operation. We expect we will require additional capital to meet our long term operating requirements. We expect to raise additional capital through, among other things, the sale of equity or debt securities. 8 LIQUIDITY AND CAPITAL RESOURCES Twelve Months Ended October 31, 2013 As of October 31, 2013, we had assets totaling $565 and our total liabilities were $290,560, comprised of $10,819 of a convertible note payable, net of discount, with derivative liability of $44,751, accounts payable and accrued expenses equal to $165,129, and $69,861 in advances from related parties. As of October 31, 2012, we had $6,505 in assets and $56,966 in liabilities. Stockholders’ deficit increased from $50,461 as of October 31, 2012 to $289,995 as of October 31, 2013. Cash Flows from Financing Activities We have financed our operations primarily from either advancements or the issuance of equity and debt instruments. For the period from inception (September 25, 2007) to October 31, 2013, cash provided by financing activities was $160,361, which consists of proceeds received from the issuance of a promissory note in the amount of $40,000, $50,500 from the issuance of common stock for cash, and $69,861, net, from advances by related parties. Current cash on hand is insufficient for all of the Company’s commitments for the next 12 months. We anticipate that the additional funding that we require will be in the form of equity financing. We estimate that within the next 12 months we will need approximately $200,000 for acquisition of inventory, marketing and developing a distribution chain. We cannot be certain that the required additional financing will be available or available on terms favorable to us. We currently do not have any arrangements or commitments in place for any other financings. If additional funds are raised by the issuance of our equity securities, existing stockholders will experience dilution of their ownership interest. If adequate funds are not available or not available on acceptable terms, we may be unable to fund our operations. We have no lines of credit or other bank financing arrangements. Generally, we have financed operations to date through the proceeds of the private placement of equity and debt instruments. In connection with our business plan, management anticipates additional increases in operating expenses and capital expenditures relating to: (i) acquisition of inventory; (ii) developmental expenses associated with a start-up business; and (iii) marketing expenses. We intend to finance these expenses with equity sales or loans. Additional issuances of equity or convertible debt securities will result in dilution to our current shareholders. Further, such securities might have rights, preferences or privileges senior to our common stock. Additional financing may not be available upon acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may not be able to take advantage of prospective new business endeavors or opportunities, which could significantly and materially restrict our business operations. OFF-BALANCE SHEET ARRANGEMENTS As of the date of this Annual Report, we do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. GOING CONCERN The independent auditors' report accompanying our October 31, 2013 and October 31, 2012 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern. The Company has incurred losses since inception resulting in an accumulated deficit of $439,495 as of October 31, 2013 and further losses are anticipated in the development of the business raising substantial doubt about the Company’s ability to continue as a going concern. The financial statements have been prepared "assuming that we will continue as a going concern," which contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. Item 7A. Quantitative and Qualitative Disclosures about Market Risk Not applicable to smaller reporting companies. 9 Item 8. Financial Statements and Supplementary Data LBB & ASSOCIATES LTD., LLP 10260 Westheimer Road, Suite 310 Houston, TX 77042 Phone: (713) 800-4343 Fax: (713) 456-2408 Report of Independent Registered Public Accounting Firm To the Board of Directors of eMoneco, Inc. (formerly Mascot Ventures, Inc.) (A Development Stage Company) Leawood, Kansas We have audited the accompanying balance sheets of eMoneco, Inc. (formerly Mascot Ventures, Inc.) (the “Company”) as of October 31, 2013 and 2012, and the related statements of operations, stockholders' deficit, and cash flows for each of the years in the two-year period ended October 31, 2013 and for the period from September 25, 2007 (inception) through October 31, 2013. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of eMoneco, Inc. (formerly Mascot Ventures, Inc.) as of October 31, 2013 and 2012, and the results of its operations and its cash flows for each of the years in the two-year period ended October 31, 2013 and for the period from September 25, 2007 (inception) through October 31, 2013 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2014 raise substantial doubt about its ability to continue as a going concern. The 2013 financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas February 10, 2014 10 eMONEco, Inc. (formerly Mascot Ventures, Inc.) (A Development Stage Company) Balance Sheets October 31, 2013 October 31, 2012 ASSETS Current Assets Cash and cash equivalents $ $
